United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-2000
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Eastern District of Arkansas.
Rodney Tyrone Robinson,                   *
                                          *       [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                            Submitted: February 7, 2000
                                Filed: February 15, 2000
                                    ___________

Before RICHARD S. ARNOLD, BOWMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

      Rodney Robinson pleaded guilty to intimidating an informant, in violation of 18
U.S.C. § 1512(b)(3) (1994). The District Court1 sentenced him to forty-one months
imprisonment and three years supervised release, and he appeals.

       Robinson first argues that the District Court erred in calculating his base offense
level under the obstruction-of-justice guideline, U.S. Sentencing Guidelines Manual


      1
       The Honorable GEORGE HOWARD, JR., United States District Judge for the
Eastern District of Arkansas.
§ 2J1.2 (1998), rather than the aggravated assault guideline, U.S. Sentencing
Guidelines Manual § 2A2.2. We disagree. In determining the most applicable
guideline, the Court "elects the guideline solely by 'conduct charged in the count of the
indictment or information of which the defendant was convicted.'" United States v.
Street, 66 F.3d 969, 979 (8th Cir. 1995) (quoting U.S. Sentencing Guidelines Manual
§ 1B1.2(a)). Here, the information to which Robinson pleaded guilty charged that he
"used intimidation and physical force to persuade another person with intent to hinder,
delay, and prevent the communication to a law enforcement officer of information
relating to the commission or possible commission of a federal offense, to wit,
distribution of cocaine base by [Robinson] and others." App. at 8. The District Court
correctly determined the most applicable guideline to be § 2J1.2.

       The District Court applied the cross-reference found in § 2J1.2(c)(1), and applied
U.S. Sentencing Guidelines Manual § 2X3.1 to determine Robinson’s base offense
level based on the underlying offense of distribution of 28.35 grams of cocaine base.
Robinson argues that there was insufficient evidence of drug distribution, and that he
merely robbed and shot at the informant. Having carefully reviewed the undisputed
factual portions of the presentence report, as well as the evidence presented at
sentencing, we conclude that the Court did not clearly err in determining that
Robinson’s meeting with the informant was an attempted drug distribution. See Street,
66 F.3d at 979-80 (standard of review).

      Accordingly, we affirm the judgment of the District Court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.


                                           -2-